  Exhibit 10.5


 
 CONSULTING SERVICES AGREEMENT
 
 
This Agreement is made and entered into as of the 7th day of June 2019 between
Mark Fisher (“Consultant”) and ParkerVision, Inc. (“Company”), a Florida
corporation, having offices at 7915 Baymeadows Way, Suite 400, Jacksonville,
Florida 32256.
 
In consideration of the mutual promises made herein and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.    Engagement. The Company hereby engages the Consultant, to act as special
advisor to the Chief Executive Officer with regard to the Company’s business
strategies (“Services”).
 
 
It is understood and acknowledged by the parties that the value of Consultant’s
Services is not susceptible of quantification and that, although Consultant
shall be obligated to render the Services contemplated by this Agreement upon
the reasonable request of the Company, Consultant shall not be obligated to
spend any specific amount of time in so doing.  Further, in rendering Services
under this Agreement, Consultant may use mailing lists, fax lists, email lists,
business and/or industry company lists which are proprietary and owned by the
Consultant.
 
2.    Retainer. At the time of signing of this Agreement, the Company will
deliver to Consultant a non-refundable account retainer payment of 625,000
shares of the Company’s common stock (“Shares”). The Company and Consultant have
agreed that for the purposes hereof, the aggregate value of the Shares is
$60,000 (the “Retainer Amount”). The Company and Consultant further acknowledge
and agree that the Retainer Amount will be credited against Consultant’s monthly
fee.
 
Consultant acknowledges that (i) he is acquiring the Shares for its own account,
for the purposes of investment only and not with a view to, or for sale in
connection with, any distribution thereof in violation of applicable securities
laws; (ii) the Shares are not registered under any federal or state securities
laws and certificates representing the Shares will be bear a legend accordingly;
(iii) he will not sell, convey, transfer or offer for sale the Shares except in
compliance with the terms of the Securities Act of 1933, as amended, any
applicable state securities laws or pursuant to an exemption therefrom; (iv) he
has access to all reports that the Company has filed with the U.S. Securities
and Exchange Commission, and anything else which Consultant has requested
relating to the foregoing and has been afforded an opportunity to obtain any
additional information it deems necessary or advisable to evaluate its
acquisition of the Shares; (v) he believes that it has been fully apprised of
all facts and circumstances necessary to permit it to make an informed decision
about acquiring the Shares; (vi) he has sufficient knowledge and experience in
business and financial matters and is capable of evaluating the merits and risk
of holding the Shares; (vii) he has the capacity to protect its own interests in
connection with the acquisition of the Shares; (viii) he may be required to hold
the Shares for an indefinite period; and (ix) it can bear the loss of the entire
value of the Shares.
                     
           3.    Consultant will be paid a fee for Services of $10,000 per month
over the Term.
 
4.    Financial and Other Materials. The Company agrees to furnish to Consultant
all of its publicly available disclosure and filing materials, financial
statements, business plans, promotional materials, annual reports and press
releases when generally made available to the public. In addition, the Company
will provide to Consultant such other public information about the Company which
Consultant reasonably requests in order to provide the service obligations under
this Agreement.
 
5. Company Representations. The Company hereby represents and warrants that all
services, opinions and advice (written or oral) given by Consultant to the
Company in connection with Consultant’s engagement under this Agreement are
intended solely for the benefit and use of the Company.
 
6. Company Information. The Company recognizes and confirms that, in providing
the services to the Company, Consultant will use and rely on data, material and
other information furnished to Consultant by the Company, without independently
verifying the accuracy, completeness or veracity of same. With permission by the
Company, Consultant may disseminate through the use of postal, courier, print,
Internet and web media and advertisement, data, material or other information
furnished to him by the Company.
 
 

 
 
7. Confidentiality. Consultant will hold in confidence any confidential
information that the Company provides either orally or in writing to Consultant
pursuant to this Agreement. Notwithstanding the foregoing, Consultant shall not
be required to maintain confidentiality with respect to information (i) which is
or becomes part of the public domain not due to the breach of this Agreement by
Consultant; (ii) of which he had independent knowledge prior to disclosure;
(iii) which comes into the possession of Consultant in the normal and routine
course of his own business from and through independent non-confidential
sources; or (iv) which is required to be disclosed by Consultant by laws, rules
or regulations. If Consultant is requested or required to disclose any
confidential information supplied to him by the Company, Consultant shall,
unless prohibited by law, promptly notify the Company of this request(s) so that
the Company may seek an appropriate protective order.
 
8. Business Activities. The Company acknowledges that Consultant or his
affiliates are in the business of providing business and corporate development
consulting advice to others. Nothing herein contained shall be construed to
limit or restrict Consultant in conducting any business, or in rendering any
advice to others, provided that Consultant complies with the requirements of
Section 7 (Confidentiality) of this Agreement.
 
9. Term. This Agreement shall commence on the date hereof and will continue
through the six-month anniversary of the date of the Agreement (the “Term”).
This Agreement may not be terminated prior to the end of the Term.
 
10. Indemnification.
 
(a) The Company agrees to indemnify and hold harmless Consultant, its employees,
agents, representatives and controlling persons from and against any and all
losses, claims, damages, liabilities, costs and expenses of or resulting from
any suits, actions, investigations or other proceedings (collectively,
“Damages”), including, without limitation, reasonable attorney fees and
expenses, as and when incurred, if such Damages were directly or indirectly
caused by, relating to, based upon or arising out of any action or omission by
the Company, or the rendering by Consultant of services pursuant to this
Agreement, so long as it is not finally determined in any judicial proceeding
that Consultant shall not have engaged in intentional or willful misconduct, or
shall have acted grossly negligent, in connection with the services provided
which form the basis of the claim for indemnification. This paragraph shall
survive the termination of this Agreement.
 
11. Independent Contractor. Consultant shall perform its services hereunder as
an independent contractor and not as an employee or agent of the Company or any
affiliate thereof. Consultant shall have no authority to act for, represent or
bind the Company or any affiliate thereof in any manner, except as may be
expressly agreed to by the Company in writing from time to time.
 
12. Cooperation. The parties agree to execute and deliver such documents and
instruments, whether expressly provided for herein or not, as may be necessary
or appropriate to effectuate any of the provisions of this Agreement.
 
13. Miscellaneous. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof. No provision of this
Agreement may be amended, modified or waived, except in a writing signed by both
parties. If any provision of this Agreement is found to be invalid or
unenforceable, the remainder of the Agreement or the application of the
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, will not be affected thereby, and each provision of
this Agreement will be valid and be enforced to the fullest extent permitted by
law. This Agreement shall be binding upon and inure to the benefit of each of
the parties and their respective successors, legal representatives and assigns.
This Agreement may be executed in counterparts. Notices under this Agreement
will be sufficient if in writing and sent by certified mail or through a
reputable overnight carrier such as Federal Express to the address of the
recipient stated above and will be deemed given on the date sent. This Agreement
shall be construed and enforced in accordance with the laws of the State of
Florida without giving effect to conflict of laws and any dispute arising here
from shall be resolved exclusively by the Courts located in Orlando Florida.
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 
 
 
ParkerVision, Inc
 
 
 
 
 
Mark Fisher

By:  
/s/ Jeffery Parker
 
By: /s/ Mark Fisher 
 
Name: Jeffery L. Parker 
 
 
 
Title: Chief Executive Officer 
 



 
 
 
 
